     Case 1:20-cr-00189-RJJ ECF No. 150, PageID.684 Filed 08/05/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION



UNITED STATES OF AMERICA,

               Plaintiff,
                                                             CASE NO. 1:20-cr-189
v.
                                                             HON. ROBERT J. JONKER
MYKAEL LEE BOOKER,

            Defendant.
__________________________________/

                ORDER ADOPTING REPORT AND RECOMMENDATION


        The Court has reviewed the Report and Recommendation filed by the United States

Magistrate Judge in this action. The Report and Recommendation was duly served on the parties,

and no objection has been made thereto within the time required by law. Based on this, and on the

Court’s review of all matters of record, including the audio transcript of the plea proceedings, IT

IS ORDERED that:

1.      The Report and Recommendation of the Magistrate Judge (ECF No. 126) is approved

        and adopted as the opinion of the Court.

2.      Defendant's plea of guilty is accepted and defendant is adjudicated guilty of the charge

        set forth in Counts 1, 2, 3 and 4 of the Superseding Indictment.

3.      Defendant shall remain detained pending sentencing on November 19, 2021.


Dated: August 5, 2021                          /s/ Robert J. Jonker
                                              ROBERT J. JONKER
                                              CHIEF UNITED STATES DISTRICT JUDGE
